Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESTRICTION/ELECTION REQUIREMENT

Restriction to one of the following inventions is required under 35 U.S.C. § 121:
	
	I. 	Claims 1-4, drawn to the  flip flop circuit, classified in CPCL H03K 3/037 .
II.	Claims 5-6,  drawn to the transistor  circuit, classified in CPCL H01L 27/085.
Inventions I  and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the invention I  recites  the flip flop circuit having the transistor circuit which does not have the same structure as the transistor circuit as recited in the invention II. Thus, the invention I does not require the particular circuit of the invention II.

The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745.  The examiner can normally be reached on Monday-Friday (8AM-7PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  
/DINH T LE/Primary Examiner, Art Unit 2842